Title: From Thomas Jefferson to Elizabeth Chase, 26 January 1824
From: Jefferson, Thomas
To: Chase, Elizabeth


                        
                        
                            Monticello
                            Jan. 26. 24.
                        
                    Th: Jefferson, with his compliments to miss Chase, subscribes with pleasure to the work of her father which she proposes to publish, contented with her judgment of it’s merit.living in an inland country not much addicted to reading, going rarely from home and therefore seeing few, he returns the paper without other signatures than his own, with his wishes for it’s success, and prays her to accept his respectful salutations.